Title: From Thomas Jefferson to Robert Smith, 17 March 1803
From: Jefferson, Thomas
To: Smith, Robert


          
            Dear Sir
                            
            Monticello Mar. 17. 1803.
          
          I have recieved a letter from the Secy. of state informing me that the Dey of Algiers refuses to [accept?] the money offered him in commutation for the naval stores [due] him and consequently it becomes necessary to send the stores immediately. as it is [certainly?] better for the public that the purchase of naval stores should [be in?] the hands of one set of agents, not only to avoid employing [double sets] but their bidding on one another, and I understand it would not be disagreeable to you to undertake the procuring & forwarding these supplies. I must therefore ask the favor of you to do it, and hereby give you full authority for the purpose. the list of stores you will of course recieve from the Secretary of state, and take his advice on any particulars on which you may be at a loss. Accept my friendly salutations & assurances of great respect & esteem.
          
            Th: Jefferson
          
        